Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Clark Schaefer Hacket Strength In Numbers Consent of Independent Registered Public Accounting Firm We consent to the use in the Registration Statement on Form S-8 as filed with the Securities and Exchange Commission in regards to the Cheviot Financial Corp. 2013 Equity Incentive Plan, of our report dated March 12, 2013 on the consolidated statements of financial condition of Cheviot Financial Corp. as of December 31, 2012 and 2011 and the related consolidated statements of earnings, comprehensive income, shareholders' equity and cash flows for the years ended December 31, 2012, 2011, and 2010. /s/ Clark, Schaefer, Hackett & Co. Cincinnati, Ohio July 23, 2013 one east fourth street, suite 1200 cincinnati, ohio 45202 www.cshco.com p. 513.241.3111 f 513.241.1212 cincinnati clevland columbus miami valley sprinfield toledo
